DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-31 in the reply filed on 6/22/2022 is acknowledged.
Claim Objections
Claims 26 and 32 are objected to because of the following informalities: 
Regarding claim 26, line 3, the limitation “substance chamber” appears to be amended to recite “the substance chamber” in order to refer to “a substance chamber” recited in claim 25, line 2.

Regarding claim 32, line 2, the limitation “a substance” appears to be amended to recite “the substance” in order to refer to “a substance” recited in claim 21, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raney et al. (US 2010/0280435 A1).
Regarding claim 21, Raney teaches a surgical method (figure 10A), comprising: 
inserting a vitrectomy probe 110 (figures 2B, 3) into a patient’s eye 114; 
removing vitreous 1020 (paragraph 0009, lines 3-8, paragraphs 0039, 0045, paragraph 0082, lines 3-8) through the vitrectomy probe 110 in the patient’s eye 114; and 
injecting a substance (paragraph 0082, lines 8-9), through the vitrectomy probe 110, into the patient’s eye 114.

Regarding claim 25, Raney teaches wherein the substance (paragraph 0082, lines 8-9), to be injected through the vitrectomy probe, from a substance chamber 112.

Regarding claim 26, Raney teaches wherein the substance (paragraph 0082, lines 8-9) provided from the substance chamber 112 to the vitrectomy probe 110 through an aspiration line 220, 221 (figure 2B, when element 220 is connected to element 203 or 205 by appropriate position of element 220, element 220 acts as aspiration line, paragraph 0055, lines 2-6) coupled (element 220 is coupled to element 112 via element 202) to the vitrectomy probe 110 and the substance chamber 112.

Regarding claim 27, Raney teaches wherein the substance chamber 112 is coupled to the vitrectomy probe 110 (figure 2B, paragraph 0055, lines 2-6).

Regarding claim 29, Raney teaches further comprising controlling the injection process through a footswitch 104 coupled to a surgical console 102 that is coupled to the vitrectomy probe 110.

Regarding claim 30, Raney teaches wherein the vitreous 1020 (paragraph 0009, lines 3-8, paragraphs 0039, 0045, paragraph 0082, lines 3-8) is removed and the substance 1020 is injected without withdrawing the vitrectomy probe from the eye (paragraph 0082, lines 4-9, since irrigation and aspiration is performed at once, vitreous removal and subjection is injected without withdrawing the vitrectomy probe from the eye).

Claim(s) 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 5,123,902).
Regarding claim 21, Muller teaches a surgical method (figures 3a-3c), comprising: 
inserting a vitrectomy probe 14 into a patient’s eye 6 (figure 6b); 
removing vitreous (column 7, line 67-column 8, line 4) through the vitrectomy probe in the patient’s eye 6; and 
injecting a substance (column 8, lines 43-45), through the vitrectomy probe 14, into the patient’s eye.

Regarding claim 22, Muller teaches wherein the substance is a drug (column 8, lines 43-45, “UV-absorbing drug”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Peyman et al. (US 5,527,356).
Regarding claim 23, Raney discloses the claimed invention substantially as claimed, as set forth above in claim 21. Raney is silent regarding wherein the substance is a retina patch.
However, Peyman teaches a method of repairing defect in the retina including delivery of the substance wherein the substance is a retina patch (abstract, column 5, lines 22-24) for the purpose of preventing ingress of vitreous fluid into the subretinal space and prevent migration of pigmented retinal cells.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the substance of Raney to incorporate retina patch as taught by Peyman for the purpose of preventing ingress of vitreous fluid into the subretinal space and prevent migration of pigmented retinal cells.
Examiner further construes that this modification does not necessarily mean replacing saline with retina patch completely during the procedure but instead saline could be replaced with retina patch when needed during the procedure.

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Weiss (US 6,402,734 B1).
Regarding claim 24, Raney discloses the claimed invention substantially as claimed, as set forth above in claim 21. Raney is silent regarding wherein the substance is a dye.
However, Weiss teaches a method of performing vitrectomy comprising delivering the substance wherein the substance is a dye (column 4, lines 26-27) for the purpose of performing diagnostic procedure when needed (column 4, lines 26-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the substance of Raney to incorporate dye as taught by Weiss for the purpose of performing diagnostic procedure when needed (column 4, lines 26-27).
Examiner further construes that this modification does not necessarily mean replacing saline with dye but instead adding dye as an additional solution when needed either with or separate from saline.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 5,123,902) in view of Hecker et al. (US 2001/0008961 A1).
Regarding claim 28, Muller discloses the claimed invention substantially as claimed as set forth above in claim 21. Muller is silent regarding further comprising controlling the injection process (column 8, lines 43-47) but do not disclose the structural details for the control of the injection process and therefore, Muller is silent regarding controlling the injection process through a switch, button, slider or roller on an exterior of the vitrectomy probe.
However, Hecker teaches a design of an injection device (figure 2a) comprising controlling the injection process through a switch 64 (paragraph 0090, lines 1-3, paragraph 0093, lines 1-16), button, slider or roller on an exterior of the vitrectomy probe for the purpose of including a control means to control the injection process in the medical procedure as per the operator’s needs (paragraph 0093, lines 1-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and the vitrectomy probe of Muller to incorporate controlling the injection process through a switch, button, slider or roller on an exterior of the vitrectomy probe as taught by Hecker for the purpose of including a control means to control the injection process in the medical procedure as per the operator’s needs (paragraph 0093, lines 1-16). 

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Wang et al. (US 2013/0325044 A1).
Regarding claim 31, Raney discloses the claimed invention substantially as claimed, as set forth above in claim 21. Raney is silent regarding further comprising operating the vitrectomy probe by alternating pneumatic pressure pulses through first and second ports on the vitrectomy probe.
However, Wang teaches a design of an actuator for surgical cutter comprising operating (paragraph 0028, paragraph 0004, lines 1-8) the probe 52 (figure 3c) by alternating pneumatic pressure pulses through first and second ports 65a, 65b on the probe 52 for the purpose of delivering precise cutting movement while performing surgery within small and delicate areas of the eyes (paragraph 0024, lines 11-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and vitreous probe of Raney to incorporate operating the vitrectomy probe by alternating pneumatic pressure pulses through first and second ports on the vitrectomy probe for the purpose of delivering precise cutting movement while performing surgery within small and delicate areas of the eyes (paragraph 0024, lines 11-16).
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Locke (US 2014/0039424 A1).
Regarding claim 32, Raney discloses the claimed invention substantially as claimed, as set forth above in claim 21. Raney discloses injecting a substance comprises pulling a substance (paragraph 0082, lines 8-9) from a substance chamber 112 and into an aspiration line 220, 221 connected to the vitrectomy probe. Raney is silent regarding wherein injecting a substance comprises pulling a substance from a substance chamber through a venturi and into an aspiration line connected to the vitrectomy probe.
However, Locke teaches a method of inducing tissue treatment including injecting a substance comprises pulling a substance through a venturi (paragraph 0018, lines 3-10) for the purpose of enabling the delivery of reduced pressure to the medical operation site (paragraph 0018, lines 10-14).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Raney to incorporate wherein injecting a substance comprises pulling a substance through a venturi as taught by Locke for the purpose of enabling the delivery of reduced pressure to the medical operation site (paragraph 0018, lines 10-14).
Examiner further construes that Raney modified in view of Locke would result in a modified method having wherein injecting a substance comprises pulling a substance from a substance chamber through a venturi and into an aspiration line connected to the vitrectomy probe.

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Locke (US 2014/0039424 A1) and further in view of Evans (US 2,668,533).
Regarding claim 33, Raney/Locke (hereinafter referred as “modified Raney”) discloses the claimed invention substantially as claimed, as set forth above in claim 32. Modified Raney is silent regarding further comprising allowing air or another fluid to enter the substance chamber through a filter and a check valve.
However, Evans discloses a design of a substance chamber further comprising allowing air or another fluid (column 3, lines 38-62) to enter the substance chamber 10 (figure 1) through a filter 58 and a check valve 56 for the purpose of allowing a regular fluid flow through an fluid source which is in an inverted position/higher elevation (column 3, lines 38-62).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Raney to incorporate further comprising allowing air or another fluid to enter the substance chamber through a filter and a check valve as taught by Evans for the purpose of allowing a regular fluid flow through an fluid source which is in an inverted position/higher elevation (column 3, lines 38-62).

Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Locke (US 2014/0039424 A1) and further in view of Underwood et al. (US 8,888,802 B2).
Regarding claim 34, modified Raney discloses the claimed invention substantially as claimed, as set forth above in claim 32. Raney further discloses comprising controlling the injection of the substance through a valve 48 (figure 2A) in one embodiment but is silent regarding a valve being a variable valve.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Raney to incorporate a valve as taught by different embodiment of Raney for the purpose of controlling the fluid flow (paragraph 0040, lines 8-16)
However, Underwood teaches a design of a vitrectomy probe comprising controlling the substance flow through a variable valve (column 15, lines 35-41) for the purpose of adjusting a fluid flow rate through the valve and having a greater control over the smooth pressure transition as opposed to an abrupt change (column 15, lines 35-49).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the valve of modified Raney to incorporate a variable valve as taught by Underwood for the purpose of adjusting a fluid flow rate through the valve and having a greater control over the smooth pressure transition as opposed to an abrupt change (column 15, lines 35-49).

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Raney et al. (US 2010/0280435 A1) in view of Locke (US 2014/0039424 A1) in view of Underwood et al. (US 8,888,802 B2) and further in view of Weigl (US 3,903,881).
Regarding claim 35, modified Raney/Underwood (hereinafter referred as “modified Raney ‘35”) discloses the claimed invention substantially as claimed, as set forth above in claim 34. Modified Raney ’35 is silent regarding wherein the variable valve is positioned between the substance chamber and the venturi.
However, Weigl teaches wherein the variable valve 118 is positioned between the substance chamber (column 7, lines 34-40, in order for gas to be introduced into element 122, a source has to be connected) and the venturi 64 for the purpose of regulating the fluid pressure being introduced into the patient (column 7, lines 34-43) and maintaining the fluid pressure at a desired minimum amount (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the valve with respect to the venturi and the substance chamber of modified Raney ’35 to incorporate wherein the variable valve is positioned between the substance chamber and the venturi as taught by Weigl for the purpose of regulating the fluid pressure being introduced into the patient (column 7, lines 34-43) and maintaining the fluid pressure at a desired minimum amount (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peyman (US 5,487,725): discloses a design of a pneumatic controller for vitrectomy probe.
Fox (US 5,562,612: discloses a design and method for reverse flow irrigation and aspiration of interior regions of the eye comprising control means.
Links (US 2010/0249693 A1), Raney et al. (US 2010/0280434 A1): discloses a design of a system for controlling the irrigation and aspiration through a vitrectomy probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783